Citation Nr: 1515594	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO. 12-30 889A	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2. Entitlement to service connection for obstructive sleep apnea (OSA).

3. Entitlement to service connection for bladder cancer.

4. Entitlement to service connection for kidney disease.

5. Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to September 1, 2005.

6. Entitlement to TDIU due to service-connected disabilities prior to September 1, 2005.

REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to October 1967.

These matters are before the Board of Veteran's Appeals (Board) on appeal from   rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

As a matter of clarification, the Board has determined that the appeal regarding the initially assigned disability rating for service-connected PTSD is from a September 2008 rating decision, which had been pending since the Veteran submitted his claim for service connection of the disorder on March 15, 2004. 

An August 2012 RO decision granted an earlier effective date of September 1, 2005 for the grant of TDIU. See August 2012 Rating Decision. While the appellant through counsel has withdrawn the issue of a date earlier than September 1, 2005 for the granting of TDIU, the Board's present action in recognizing a date earlier than now established for the PTSD rating claim and the resulting 70 percent rating alters the procedural posture of this appeal. 

Further, because the Board is granting a 70 percent rating for PTSD effective the date of submission of the claim of service connection, it will also grant a TDIU effective the same date of March 15, 2004.
 
The Veteran died during the pendency of this appeal. The Appellant, who is the Veteran's surviving spouse, has been substituted as the claimant in this appeal. See May 2013 Rating Decision (granting service connection for cause of death); see also 38 U.S.C. § 5121A (2014); VBA Fast Letter 211 (10-30), August 10, 2010.

The Virtual VA paperless claims processing system contains additional documents that are pertinent to this appeal.


FINDINGS OF FACT

1. In a written statement dated February 25, 2015, the Appellant withdrew the claims of entitlement to service connection for COPD, OSA, bladder cancer, and kidney disease.

2. With resolution of the doubt in the Veteran's favor, beginning March 15, 2004 and continuing thereafter, PTSD was characterized by symptoms tantamount and similar to uncontrolled anger outbursts and threats of violence; significant irritability and anxiety; extreme social isolation, depression, hypervigilance and anxiety; and significant difficulty adapting to stressful circumstances.

3. With resolution of the doubt in the Veteran's favor, service-connected PTSD and other disorders rendered him totally disabled as of March 15, 2004.




CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issues of entitlement to service connection for COPD, OSA, bladder cancer, and kidney disease are met. 38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. The criteria for a disability rating of 70 percent for PTSD effective March 15, 2004 are approximated. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.130, DC 9411 (2014).

3. The criteria for a total disability evaluation based on individual unemployability effective March 15, 2004 are approximated. . 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 4.1, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 C.F.R. § 20.202. A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision. Withdrawal may be made by the claimant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In a statement dated February 25, 2015 the Appellate stated that she wished to withdraw the appeal regarding the issues of entitlement to service connection for COPD, OSA, bladder cancer, and kidney disease. The Appellant's written statement satisfies the requirements for the withdrawal of a substantive appeal. Because the Appellant has withdrawn these appeals there are no allegations of specific error of fact or law for appellate review.

Accordingly, the Board does not have jurisdiction to review the claims of entitlement to service connection for COPD, OSA, bladder cancer, and kidney disease.


Increased Initial Disability Rating for PTSD

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose of the notice was fulfilled by   the grant of service connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). In this respect, the April 2004 letter that notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claim, satisfied the duty to notify. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains STRs, PMRs, and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012). 

VA mental health examinations were performed in May 2008 and November 2009. The examiners reviewed the Veteran's claims file, noted his self-reported psychological history, interviewed the Veteran, and described the Veteran's mental health disability in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). Thus, the VA examinations are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

The criteria for an initial disability rating of 70 percent for PTSD effective March 15, 2004 have been approximated.

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id. 

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs-a practice known as pyramiding-is prohibited. Id; see 38 C.F.R. § 4.14. 

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran's service-connected PTSD was evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s). See 38 C.F.R. 
§ 4.130, DC 9411. The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DC. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). See Mauerhan v. Principi, 16 Vet. App. 436, 443. If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. 

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV. According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id. A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." Id. The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 8 Vet. App. at 267 and Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although an examiner's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See 38 C.F.R. §§ 4.2, 4.126 (2011); VAOPGCPREC 10-95 (March 31, 1995). Rather, VA must take into account all of the claimant's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126.

The Veteran was treated for PTSD beginning in February 2004. See May 2004 PMRs; October 2007 PMRs; May 2008 PMRs. In May 2004, the team leader/therapist at the Charleston Vet Center (Mr. D.H.) noted that the Veteran had had difficulty maintaining employment for several years after service. Mr. D.H. also noted that the Veteran had worked as a police officer for the last fifteen years and that his employment was stable. See also November 1989 Notification of Personnel Action. However, the Veteran reported problems with anger management, but stated that he was "able to control his anger to the point it does not interfere with his ability to fulfill his duties as a police officer." The Veteran also reported that he had learned to respond without aggression and to isolate himself in order to avoid violent outbursts.

Mr. D.H. observed that the Veteran had been married three times, most recently in 1995. The Veteran described his current marriage as better than his previous marriages, but reported that his anger problems strained his relationship with his wife. He also reported that he avoided family events as well as events that might have reminded him of the Vietnam War, had difficulty sleeping and woke in the night, and experienced hypervigilance and intrusive memories of Vietnam. Mr. D.H. observed that the Veteran's affect was usually mildly to moderately dysphoric and that his PTSD symptoms interfered with his ability to perform duties at work and at home.

In December 2004, the Veteran stated that his "emotions are totally out of control" and that his "nerves are so bad that . . . [they] affect[] my job." December 2004 Substantive Appeal (VA Form 9). He also stated that he attended regular PTSD counseling sessions and that he had had PTSD symptoms for "a long time."

While the Veteran's currently-assigned 70 percent disability rating appears to have been based on medical and counseling records generated in December 2004, it appears that the Veteran was experiencing the same or similar symptoms and impairment from his psychiatric disorder since at least the period approximate to the submission of the claim on May 15, 2004. 

The Veteran received counseling at the Charlestown Vet Center through February 2005. See February 2005 Stressor Statement. In a March 2005 statement, he reported that "a number of things have acted as stressors" during his career as a Federal police officer and that he got "very angry at the least little thing," especially directives from the "front office" and from the deputy security officer. The Veteran stated that he had had "many problems" with several supervisors, had had violent impulses toward his supervisors and co-workers, and remained angry with his supervisors for extended periods. See March 2005 Statement ("I felt like knocking the hell out of both of them" and "I came close to hitting him"). The Veteran also reported that he first became aware of his PTSD in Spring 2004 and that his employment aggravated his PTSD symptoms.

In March 2005, the Veteran was found to have threatened a coworker with physical violence. See November 2009 VA Examination Report. He was relieved of his weapon on March 20, 2005, prohibited from visiting his place of employment without advance permission, and placed on administrative leave. See March 2005 Memorandum; April 2005 VAMRs.

In the same month (March 2005), the Veteran was admitted to a six-week inpatient PTSD treatment program at VAMC Salem, Virginia. He remained in the program from March 28, 2005 to April 29, 2005. The Veteran was diagnosed as having prolonged PTSD and assigned a GAF score of 35, which is indicative of major impairment in areas such as work, family relations, judgment, thinking, and/or mood. See March 2005 and April 2005 VAMRs. At the time, the Veteran's PTSD symptoms included, but were not limited to: intrusive thoughts, flashbacks, nightmares, and sleep disturbance/insomnia; irritability, anger, and rage; chronic emotional numbing; anxiety and hypervigilance; and depression, fatigue, feelings of guilt, and low self-esteem. The Veteran reported having had homicidal and suicidal thoughts in the past and expressed particular concern about his outbursts of anger and the need to better manage his anger. Although he occasionally was active in group therapy sessions, the Veteran had difficulty interacting with other participants in the program. April 2005 VAMRs.

During inpatient treatment, the Veteran explained that he lived with wife but otherwise remained socially isolated. He was withdrawn from his family and had few friends, little interest in activities, and felt chronically tired. April 2005 VAMRs. He had been married five times-twice to the same woman-and was estranged from his adult daughter because of her past interactions with his current wife. However, he reported monthly contact with his adult son, being close to one of his granddaughters, some contact with his brother, and limited contact with his sister. The Veteran mentioned that he had been close to his mother who passed away in 2004 and "has had a difficult time since then."

The Veteran also explained that although he was employed, he had increasing difficulty functioning in his job as a Federal police officer. Significantly, he reported having had thoughts of harming his supervisors and occasionally having wished that he could hit his supervisor, but had had no plans to do so. He also reported that his stress level at work had become so high that he was somewhat relieved not to be working.

On examination, the Veteran's thoughts were not grossly disorganized, he did not exhibit pressured speech, and his mood was fair and his affect appropriate. He was alert and oriented but also appeared anxious, depressed, and irritable with low self-esteem. He also did not exhibit any auditory and/or visual hallucinations or delusional ideas and was oriented to person, place, and time. The Veteran defined leisure as vacationing with his wife and reported that he occasionally went to the firing range.

The Veteran was discharged early from the inpatient treatment program because his doctors did not think he would derive further therapeutic benefits from the program. His VA therapist opined that the severity of the Veteran's PTSD symptoms made it inadvisable that he return to work and that even minimal levels of daily stress exacerbated his condition. The Veteran was found totally disabled and unemployable as a result of his PTSD and advised to avoid stressful situations and to continue with individual psychiatric therapy. May 2005 VAMRs; May 2005 Statement.

In August 2005, a private cardiologist noted that the Veteran's employment "caused him to be in a chronically stressed situation" and that the Veteran had difficulties with co-workers and supervisors. In a January 2007 letter, the Veteran stated that his PTSD had prevented him from working for two and a half years. See also October 2007 PMRs (Mr. D.H.) (finding that the Veteran "remains substantially handicapped both from employment and interpersonal perspectives due to symptoms of PTSD"); October 2007 PMRs (Dr. vonL) (opining that the Veteran's PTSD prevents him from carrying out gainful employment).

In August 2006, the team lead at Charleston Vet Center (Mr. D.H.) reported that the Veteran's PTSD symptoms-depression and anxiety-had increased significantly over the last two years and that his physical and mental disorders "have combined to seriously impair his functioning. Mr. D.H. also reported that the Veteran had "a long standing history of barely suppressed PTSD symptoms" and that his symptoms were aggravated by his employment to the extent that his "chronic PTSD has left his functioning severely impaired."

In the same month (August 2006), the Veteran reported that he first exhibited PTSD symptoms in early 2004 and that his psychiatric problems forced him to take early retirement. See August 2006 Statement. He also reported that he was prescribed Lexapro, Gabapentin, and Trazodone to treat his mental health symptoms, cannot tolerate loud noises or crowds, has trouble watching television coverage of the war in Middle East, does not sleep well, and has no motivation or ambition. He stated that "[i]f it wasn't for my wife, I wouldn't get out of bed." See also October 2007 PMRs (indicating ongoing problems with memory, concentration, irritability, hypervigilance, insomnia, and verbal outbursts).

In a January 2007 letter, the Veteran's wife stated that prior to accepting that he had PTSD, the Veteran "could function as a police officer and maintain fairly well." She stated that the Veteran "could work and . . . could function" prior to his treatment for PTSD and that he is now unable to work.

In May 2008, the Veteran's long-term therapist (Mr. D.H.) at the Charleston Vet Center found that the Veteran's "readjustment problems . . . emerged relatively soon after his return from Vietnam." He noted the Veteran's history of failed marriages and that the Veteran remained socially isolated after his return from the Vietnam War. Mr. D.H. also noted that the Veteran's relationship with his last wife was better than his previous marital relationships, but that he continued to have problems with irritability and anger.

In May 2008, a VA examiner assigned the Veteran a GAF score of 40, which is indicative of major psychiatric impairment in several areas, to include work and family relations. The examiner noted that the Veteran had experienced PTSD symptoms, such as emotional numbing, rage, anxiety, nightmares, and sleep disturbance, since Vietnam and had reported that he had felt like killing his work supervisor. He quoted the Veteran's wife as saying that the Veteran "has been a volcano ever since I have known him, heating and blowing up everything around him. He has bad anger problems, but I can see that the medicine helps." See also November 2009 VA Examination Report. The examiner found that the Veteran's psychological stress level was moderately severe and concluded that his PTSD rendered him "substantially handicapped."

The May 2008 VA examiner also noted that the Veteran had been married since 1995 and that he retired in May 2005 after his doctors determined that his PTSD prevented him from returning to work as a Federal police officer. The examiner also noted that the Veteran reportedly retired rather than be let go by his employer and that the Veteran had had difficulty getting along with people at work.

In November 2009, another VA examiner noted that the Veteran had had conflicts with his co-workers and that in March 2005 he was barred from his place of employment after he expressed a desire to hit a coworker. The Veteran clarified that he never threatened the co-worker and stated that he pursued inpatient psychiatric treatment at VAMC Salem after he was placed on administrative leave. The Veteran also clarified that he was forced to retire as a Federal police officer after he was discharged from the psychiatric treatment program at VAMC Salem with directions not to work. The Veteran reported that he had had no friends since leaving Vietnam. 

The examiner found that "the veteran has been experiencing chronic severe posttraumatic stress disorder symptoms since 2004," to include insomnia, hypervigilance, and depression. He assigned a GAF score of 42, which is indicative of serious impairment in social or occupational functioning, and opined that the Veteran was unemployable because he could not handle the stress involved in his job.

In sum, the evidence reviewed above was not generated solely with a view towards recording contemporaneous symptoms, but instead indicate the history of the Veteran's mental disorder prior to and since the submission of his claim of service connection. With resolution of any doubt in his favor, the Veteran's symptoms did not vary substantially throughout the period. 

The Veteran's employment records align with his statements that he stopped performing work duties in Spring 2004. He was relieved of his weapon and placed on administrative leave in March 2005 because he was considered a physical threat to his co-workers and supervisors. See March 2005 Memorandum; see also March 2005 Statement (reporting that the Veteran would become extremely frustrated by minor problems at work and had violent feelings toward his co-workers and supervisors); March and April VAMRs. The Veteran was required to provide a valid medical certificate stating that he was fit to return to duty as a police officer before he could return to work and was advised not to return to work after he was discharged from VAMC Salem. Id; March and April VAMRs (finding that the Veteran's PTSD resulted in major impairment in areas such as work). In addition, the fact that the Veteran's leave statement dated June 2006 shows that he used 633.50 hours of leave without pay during his separation year-over three months of non-compensable leave-further suggests that he stopped working several months prior to his official end-of-work date. 

The Veteran's PTSD warrants a 70 percent disability rating effective March 15, 2004.



The referral for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may not completely account for each claimant's circumstances even though the rating is adequate to address the average impairment in earning capacity caused by the disability. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the Board may refer the case for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. Thun, 22 Vet. App. at 115. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In making this determination, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If the second step is satisfied, the third step of the inquiry requires the case to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's mental health symptoms and the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's symptoms-extreme irritability and anger; feelings of social isolation and depression; hypervigilance and anxiety; difficulty adapting to stressful circumstances; sleep disturbance and recurrent nightmares, distressing recollections and flashbacks of in-service events, and avoidance-are contemplated by DC 9411. See 38 C.F.R. § 4.130. Thus, the Veteran's symptoms were not left uncompensated or unaccounted for in the assignment of the schedular rating. See Thun, 22 Vet. App. at 115. 

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced. Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014). After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the Veteran has no additional service-connected symptoms that have not been attributed to a specific service-connected disorder. Accordingly, this case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple service-connected conditions. Referral for extraschedular consideration for service-connected PTSD is not warranted.


TDIU

The Board has reviewed the record as to the Veteran's employability status prior to his death in light of the currently-assigned disability ratings, in particular the now-granted 70 percent rating for PTSD, effective March 15, 2004. Although the Veteran apparently continued to report for his duties as a police officer, it also appears that from all counseling records, leave accounts and the lay statements that his employer was making marked accommodations for the Veteran. With resolution of the doubt in the Veteran's favor, he was unemployable as of March 15, 2004 due to service-connected PTSD, coronary artery disease and bilateral carotid disease with headaches. 


ORDER

The claims of entitlement to service connection for COPD, OSA, bladder cancer, and kidney disease are dismissed.

An initial disability rating of 70 percent (but no more) for PTSD effective March 15, 2004 is granted.

An effective date of March 15, 2004 for TDIU is granted.




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


